Fourth Court of Appeals
                                San Antonio, Texas
                                       July 25, 2018

                                    No. 04-18-00287-CV

                    IN THE INTEREST OF L.J.S. and L.B.S., Children

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014EM503907
                       Honorable David A. Canales, Judge Presiding

                                          ORDER

      This appeal is DISMISSED. Costs of this appeal are taxed against appellant, Lauren S.
McClure.

      It is so ORDERED on July 25, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court